Citation Nr: 1219764	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status post medial meniscectomy with degenerative changes, right knee, prior to December 4, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from March 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.   

The issue has been listed as such on the title page of the decision, as the Veteran underwent a right total knee replacement on December 4, 2007.  The Veteran clearly stated, in his substantive appeal to the Board, that this was the sole issue he was in dispute with (at this time).  This finding is confirmed by recent written argument from the Veteran's representative.  Therefore, the Board will address whether an evaluation in excess of 20 percent was warranted prior to December 4, 2007.  

The issue of service connection for depression as secondary to the service-connected right knee disorder appears to have been raised by the Veteran in his November 2007 notice of disagreement (but this is not clear), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).


FINDINGS OF FACT

1.  For the time period prior to December 4, 2007, the Veteran's service-connected right knee disorder resulted in episodes of locking, pain, and effusion, with no objective medical evidence of subluxation or lateral instability. 

2.  Prior to December 4, 2007, the Veteran's service-connected right knee disability was manifested by noncompensable limitation of flexion as well as arthritis. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for the Veteran's right knee disorder based upon episodes of locking, pain, and effusion, as well as lateral instability and subluxation were not met prior to December 4, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5257, 5258 (2011).

2.  The criteria for a separate rating of 10 percent for right knee degenerative joint disease based on limitation of flexion have been met for the time period in question.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011). 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Service connection was in effect for status post medial meniscectomy, right knee, with laxity and degenerative joint disease, currently rated as 20 percent disabling, under DC 5258 prior to the Veteran's right TKA.  As noted above, under DC 5258, an evaluation of 20 percent is assigned where the semilunar cartilage is dislocated, with frequent episodes of locking, pain, and effusion.

In March 2007, the Veteran requested an increased evaluation for his service-connected right knee disorder.

Treatment records obtained in conjunction with his request for an increased evaluation reveal that at the time of an April 2006 outpatient visit, the Veteran noted having right knee pain for years.  The Veteran was noted to have right knee pain exacerbation with post knee joint swelling.  There was no new trauma and no new activities.  His job was noted to entail a lot of walking and standing.  He also had to get in and out cars several times per day.  A few days earlier he could not bend his knee due to pain and swelling.  He was able to bend his knee at the time of the visit.  The Veteran stated that his knee was still painful, with severe pain by the end of the day.  He noted that he wanted to postpone his scheduled knee surgery as he had started a new job and could not be off for the amount of time that it would take the knee to recover.  He stated that he could not use the brace that he had been sent because it was too small.  At the time of a May 2006 visit, the Veteran was noted to have burning pain in his knees.  

At the time of an October 2006 outpatient visit, the Veteran again reported that his knee was still painful, with severe pain by the end of the workday.  He noted that if he sat he would then have a difficult time walking.  The Veteran worked 6-7 days per week as a car salesman.  He walked all day on concrete and asphalt.  He stated that his knee were very painful by the end of the day and that he had trouble walking.  Physical examination of the right knee revealed no effusion, no enlargement of the joint, and no erythema, but there was some medial post knee discomfort.  

During an April 2007 outpatient visit, the Veteran noted having had right knee pain for years.  The Veteran stated that he walked two miles per day and that his knees were very painful by the end of the day.  Examination of the right knee revealed enlargement of the joint but no erythema.  There was some medial post knee discomfort.  

The Veteran was afforded a VA examination in August 2007.  The Veteran stated that his knee was very bad.  He reported having severe degenerative joint disease and he was noted to walk with a severe limp.  He indicated that he did not like to use the cane at work because he had to deal with the public and he did not like to appear disabled.  He noted having extreme difficulty with the stairs and preferred not using them, adjusting his living space to the ground floor.  The Veteran stated that he could walk at most one block before having to stop and take a break.  He took pain pills three times per day and still had difficulty walking sometimes.  

The Veteran reported having morning stiffness, grinding, and popping.  He also noted having stiffness after sitting for a period of time and more so during cold weather.  The Veteran stated that his knee was swollen most of the time.  He noted that he was going to have his right knee replaced.  The Veteran indicated that he was in flare-up all the time but that he had an aggravation of pain once a week, which would last for a number of hours.  He stated that the range of motion was markedly decreased at that time.  The Veteran noted having mechanical instability but because of the pain he limped and had to walk very carefully.  He did not like to step on uneven grounds or very hard surfaces.  He wore good tennis shoes and could not walk fast or run.  

Physical examination revealed that the Veteran came into the office limping.  He walked with a limp on his right side.  No heel or toe walking testing was performed, as the examiner indicated that it would be extremely difficult for the Veteran to walk on his toes or heels.  

Examination of the right knee revealed that it was large due to osteophytosis and joint effusion.  There was atrophy of the thigh muscles on the right.  Range of motion of the right was noted to not be very limited.  It was from 0 to 75 degrees on the right as compared to 0 to 135 degrees on the left.  There was no ligamentous laxity on medial or lateral stress; however, the Veteran experienced pain during this testing.  Anterior and posterior drawer sign was negative but this test was also painful.  Patellar crepitus was positive and joint line tenderness was extremely positive over the medial and lateral compartment.  There was tenderness along the edges of the kneecap.  Motor strength of the quadriceps and hamstrings was decreased due to pain.  

DeLuca examination was done by doing active range of motion on the Veteran three times.  The Veteran was very guarded with motion and was somewhat shaky when doing range of motion testing.  He was slow and the motions were noted to be painful and the pain increased with repetitions.  However, he was able to maintain the range of motion during the three repetitions.  

The examiner diagnosed the Veteran as having severe degenerative joint disease of the right knee with more chronic pain on limping and difficulty walking any significant distances and with stairs.  It was noted that the Veteran often used a walking cane as an aid.  He took pain pills on an everyday basis or he would not be able to work.  He minimized walking and standing at work but had to do some in his job as a car salesman.  Thus, he had more pain at the end of the day and was exhausted.  The Veteran stated that he managed to do his work but had significant pain and had significant changes in his lifestyle to avoid any excessive standing or walking.  The examiner stated that it was possible that during flare-ups and during certain conditions the Veteran may have additional feelings of fatigability or lack of endurance or slowness of motion; however, it would be mere speculation on his part to guess the degree of additional impairment.  

The examiner indicated that DeLuca examination was positive for increase in pain and feeling of fatigability.  The Veteran was slow with motion and there was marked loss of range of motion and motions that were painful.  

The examiner stated that there was no subluxation of the right knee.  He also noted that the Veteran could only drive short distances and that he had difficulty with long distance driving because of his right knee problem.  

At the time of a November 2007 PT consult, the Veteran was noted to have full extension and 90 degrees of flexion with pain.  Strength was reported as full throughout, providing some evidence against this claim.  

In a November 2007 letter, the Veteran's spouse indicated that she had been married to the Veteran for 27 years.  She stated that the Veteran had come to the point in his life where he could no longer stand the pain in his leg nor all the missed work caused by the pain.  She noted that the Veteran had missed approximately one day of work per month.  He was also not able to perform outside chores such as mowing the lawn, raking the leaves, pruning the trees or other yard activities.  She further noted that the Veteran could not play any sports with his son and that he had missed a lot of activities with his daughter.  She indicated that the Veteran was not able to walk very much and that he had fell flat on his face on several occasions.  She noted that the knee would go out and he would fall down.  

In his November 2007 notice of disagreement, the Veteran stated that a higher rating was warranted due to a serious functional loss.  He also noted that separate ratings should be assigned for subluxation/instability and loss of motion.  

In his May 2012 written argument, the Veteran's representative noted the August 2007 VA examiner's finding of increase of pain and feeling of fatigability and that the Veteran was slow with motions and there was "marked" loss of range of motion and motions were painful on examination.  He indicated that these findings warranted an increased evaluation.  

The Board notes that the Veteran has been assigned the highest disability evaluation allowed under Diagnostic Code 5258. 

As noted above, the Veteran has been found to have arthritis of the right knee.  It is the policy of VA to recognize actually painful motion as warranting at least the minimum compensable evaluation.  38 C.F.R. § 4.59.  The Veteran's flexion during the appeal has been shown to be no less than 75 degrees.  This would not support assignment of a separate compensable evaluation for limitation of flexion under Diagnostic Code 5260.  However, a separate 10 percent rating for painful flexion would be warranted on the basis of the noncompensable limitation of flexion due to pain and this will be granted.

Beyond a separate rating beyond 10 percent, the just discussed ranges of motion took into account additional limitation due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board does note the arguments from the Veteran and his representative that the August 2007 VA examiner's comments on DeLuca examination of the Veteran being slow with motion and there being marked loss of range of motion and motions that were painful, warrant an increased evaluation.  However, the examiner specifically indicated that the Veteran was able to maintain the available range of motion during the three repetitions which were performed as part of the DeLuca testing.  Therefore, even when all pertinent disability factors are taken into account, a higher rating is not warranted.

A compensable disability for extension would not be warranted even though the Veteran has been shown to have arthritis of the right knee, as he has been shown to have extension to 0 degrees at the time of the VA examination and in VA treatment records, even after repetitive motion.  Thus, a separate compensable evaluation would not be warranted for extension under DC 5261.

As it relates to locking, subluxation, and lateral instability, as noted above, the Veteran has been assigned a 20 percent disability evaluation under DC 5258.  Such a rating is contemplated where the semilunar cartilage is dislocated and causes frequent episodes of locking, pain, and effusion.  DC 5257 addresses recurrent subluxation or lateral instability. The DCs essentially address the same criteria.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Assuming, arguendo, that a separate disability evaluation was allowable under DC 5257, the objective medical findings reveal that the overall symptomatology throughout the course of the appeal did not approximate the criteria necessary for a 10 percent disability evaluation under DC 5257.  At the time of the August 2007 VA examination, physical examination revealed that there was no ligamentous laxity on medial or lateral stress and anterior and posterior drawer sign were negative.  Moreover, the examiner specifically stated that there was no subluxation of the right knee.  The examiner's findings provide more highly probative evidence against this claim, outweighing the Veteran's lay statements and the statements from his wife.  Thus, a compensable disability evaluation under DC 5257 would not be warranted. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's right knee manifestations are contemplated by the rating schedule.  There has been no indication that the Veteran's right knee disability causes marked interference with employment.  The Board does note that the Veteran reported having pain in his right knee following a day of work.  The Board further observes that the Veteran's wife indicated that he missed one day of work per month as a result of his knee.  However, during he period in question, the veteran maintained full-time employment as a car salesman.  The disability also did not require any periods of hospitalization prior to the right knee TKA.  No other exceptional factors were reported.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As noted above, as the Veteran underwent a right total knee replacement on December 4, 2007 (which, in essence, completely changes the nature of the disability at issue).  Therefore, the Board's determinations regarding the nature and extent of the problem with a knee that has been replaced has a minimal impact on the evaluation of the Veteran's current knee disability (following the knee replacement).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  The Board observes that in an April 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the April 2007 letter and in a July 2008 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained. No other relevant records have been identified.  The Veteran was also afforded a VA examination. The Veteran's history, as well as the necessary findings to properly rate the Veteran's disability, were set forth in the examination report.  As such, the VA examination performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




ORDER

A separate rating of 10 percent for right knee degenerative joint disease throughout the course of the appeal, based on limitation of flexion, is granted, 
prior to December 4, 2007.

An evaluation in excess of 20 percent for the Veteran's right knee disorder based upon episodes of locking, pain, and effusion, as well as lateral instability and subluxation, prior to December 4, 2007, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


